EPITOMIZED OPINION
PER CURIAM:
The court had heretofore found that an illegal combination existed, and had ordered it dissolved, retaining jurisdiction to make further orders to carry the decree into effect. Companies owned each others’ stock. The defendant, in an attempt to comply with the order, deposited stock of another company to secure bonds outstanding. The trustee in bond mortgage was to dispose of this stock as directed by the defendant. The mortgage vested in trustee’s discretion as to releasing items held as secuity. Held:
1. The condition that the securities should be disposed of as directed by the defendant-is illegal and void, as it retains control in violation of the order that they be sold.
2. The vesting in trustee of discretion as to selling is reasonable.
3. If said securities are not sold by said trustee to persons approved by the court, the court will appoint a receiver to make sale to persons who will satisfy the court. The order dissolving the combination will be carried out.